  8:20-cv-00020-RGK-PRSE Doc # 8 Filed: 05/21/20 Page 1 of 5 - Page ID # 36



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DALLAS L. HUSTON,

                    Petitioner,                            8:20CV20

      vs.
                                              MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


       This matter is before the court on preliminary review of Petitioner Dallas L.
Huston’s Amended Petition for Writ of Habeas Corpus (filing no. 4) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine wh ether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner was denied the effective assistance of cou n sel
                          because counsel failed to make proper objections to
                          preserve evidence for appeal.

      Claim Two:          Petitioner was denied a fair trial because overly
                          prejudicial and inadmissible evidence was presented t o
                          the jury at Petitioner’s trial.

      Claim Three:        The police committed misconduct when they ignored
                          Petitioner’s request for a lawyer during his in terview in
                          violation of Petitioner’s right to counsel.

      Claim Four:         Petitioner was denied the effective assistance of cou n sel
                          because counsel colluded with the prosecutor t o t amper
                          with the evidence of Petitioner’s request for a lawyer
  8:20-cv-00020-RGK-PRSE Doc # 8 Filed: 05/21/20 Page 2 of 5 - Page ID # 37



                          described in Claim Three and the statement was not
                          redacted from the tape to be played for the jury.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner t hat
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Pet itioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

       1.     Upon initial review of the amended habeas corpus petition (filin g n o.
4), the court preliminarily determines that Petitioner’s claims, as they are set fort h
in this Memorandum and Order, are potentially cognizable in federal court.

       2.     By July 6, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of t h e cou rt is
directed to set a pro se case management deadline in this case using the following
text: July 6, 2020: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.     The motion for summary judgment must be accom panied by a
                    separate brief, submitted at the time the motion is filed.

             B.     The motion for summary judgment must be su pported by an y
                    state court records that are necessary to support the motion.
                    Those records must be contained in a separat e filin g en titled:
                    “Designation of State Court Records in Support of Mot ion for
                    Summary Judgment.”
                                          2
8:20-cv-00020-RGK-PRSE Doc # 8 Filed: 05/21/20 Page 3 of 5 - Page ID # 38




         C.    Copies of the motion for summary judgment, the designation,
               including state court records, and Respondent’s brief m u st be
               served on Petitioner except that Respondent is only requ ired t o
               provide Petitioner with a copy of the specific pages of the
               record that are cited in Respondent’s motion an d brief. In t he
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Su ch m otion m ust set
               forth the documents requested and the reasons t he documents
               are relevant to the cognizable claims.

         D.    No later than 30 days following the filing of the motion for
               summary judgment, Petitioner must file and serve a brief in
               opposition to the motion for summary judgment. Petitioner may
               not submit other documents unless directed to do so by the
               court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondent must file and serve a reply brief. In t h e event t hat
               Respondent elects not to file a reply brief, he should inform t he
               court by filing a notice stating that he will not file a reply brief
               and that the motion is therefore fully submitted for decision.

         F.    If the motion for summary judgment is denied, Respondent
               must file an answer, a designation and a brief that complies
               with terms of this order. (See the following paragraph.) The
               documents must be filed no later than 30 days aft er t h e den ial
               of the motion for summary judgment. Respondent is warned
               that failure to file an answer, a designation and a brief in a


                                      3
  8:20-cv-00020-RGK-PRSE Doc # 8 Filed: 05/21/20 Page 4 of 5 - Page ID # 39



                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures m ust
be followed by Respondent and Petitioner:

            A.    By July 6, 2020, Respondent must file all st at e court records
                  that are relevant to the cognizable claims. See, e.g., Ru le 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state cou rt records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, bu t n ot limited t o, t he
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exh aust
                  state remedies, a procedural bar, non-retroactivity, a st atute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondent’s brief
                  must be served on Petitioner at the time they are filed wit h t he
                  court except that Respondent is only required to provide
                  Petitioner with a copy of the specific pages of t h e design ated
                  record that are cited in Respondent’s answer an d brief. In t he
                  event that the designation of state court records is deemed
                                        4
  8:20-cv-00020-RGK-PRSE Doc # 8 Filed: 05/21/20 Page 5 of 5 - Page ID # 40



                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                   court requesting additional documents. Su ch m otion m ust set
                   forth the documents requested and the reasons t he documents
                   are relevant to the cognizable claims.

            D.     No later than 30 days after Respondent’s brief is filed,
                   Petitioner must file and serve a brief in response. Petitioner
                   must not submit any other documents unless directed t o do so
                   by the court.

            E.     No later than 30 days after Petitioner’s brief is filed,
                   Respondent must file and serve a reply brief. In t h e event t hat
                   Respondent elects not to file a reply brief, he should inform t he
                   court by filing a notice stating that he will not file a reply brief
                   and that the merits of the petition are therefore fully su bmitted
                   for decision.

            F.     The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   August 5, 2020: check for Respondent’s answer an d separate
                   brief.

       5.    No discovery shall be undertaken without leave of the court. See Ru le
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 21st day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
                                          5
